IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GARY W. BOWLING, )
Plaintifé,

y 1:19CV536
ANDREW SAUL, 5
Commissioner of Social Secutity,! )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Gary Bowling (“Plaintiff”) brought this action pursuant to Sections 205(g) and
1631(c)(3) of the Social Security Act (the “Act’’), as amended (42 U.S.C. §§ 405(g) and
1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social Security
denying his claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
Income (“SSI”) under, respectively, Titles II and XVI of the Act. The parties have filed ctoss-
motions for yudgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for DIB and SSI on September 11, 2015, alleging

a disability onset date of January 30, 2013 in both applications. (Tr. at 16, 238-39.) His

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

2 Transcript citations refer to the Sealed Administrative Record [Doc. #8]. It does not appear that Plaintiffs

application for SSI is included in this record. However, its omission has no beating on the outcome of
Plaintiffs case.

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 1 of 17
applications were denied initially (Tr. at 81-106, 135-42) and upon reconsideration (Tt. at 107-
34, 148-64). Thereafter, Plaintiff requested an administrative hearing de novo before an
Administrative Law Judge (“ALJ”). (Tr. at 165-66.) On March 19, 2018, Plaintiff, along with
his attorney, attended the subsequent heating, duting which both Plaintiff and an impartial
vocational expert testified. (Ir. at 16, 32-79.) The ALJ ultimately concluded that Plaintiff was
not disabled within the meaning of the Act (Tr. at 26), and, on April 24, 2019, the Appeals
Council denied Plaintiffs request for review of the decision, thereby making the AL]’s
conclusion the Commissionet’s final decision for purposes of judicial review (Tr. at 1-6).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (nternal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation matks omitted). “If there is

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 2 of 17
evidence to justify a refusal to direct a verdict were the case before a jury, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472 “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996). | |

In undertaking this limited teview, the Court notes that “fa] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical ot mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).3 |

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et-seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSD), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 3 of 17
“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a) (4); 416.920(a)(4)).

Under this process, the Commissioner asks, in sequence, whether the claimant:

(1) worked duting the alleged period of disability; (2) had a severe impairment;

(3) had an impairment that met or equaled the requirements of a listed

impairment; (4) could return to her past relevant work; and (5) if not, could
perform any other work in the national economy.

A finding advetse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “tefhe first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the clatmant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carties his or her burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s tesidual functional

capacity (RFC’).” Id. at 179.4 Step four then requites the ALJ to assess whether, based on

 

4 “REC is a measutement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or vety heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the. ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.2., pait).”

Hines, 453 F.3d at 562-63.

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 4 of 17
that RFC, the claimant can “perform past relevant work;’ if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite [the claimant’s]

impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its

“evidentiary burden of proving that [the claimant] remains able to work other jobs available

 

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since his alleged onset date. The ALJ therefore concluded that Plaintiff met his
burden at step one of the sequential evaluation process. (I'r. at 18.) At step two, the AL]
further determined that Plaintiff suffered from the following severe impairments:

degenerative disc disease; carpal tunnel syndrome; morbid obesity; diabetes; and -
hypertension|.]

(Tr. at 18.) The AL] found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 19-21.) Therefore, the AL] assessed
Plaintiffs RFC and determined that he could perform sedentaty work with the following,
further limitations: |

he can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and

stairs. [Plaintiff] cannot climb ladders, ramps, or stairs. He can occasionally
push, pull, and operate foot controls with the bilateral lower extremities.

5

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 5 of 17
[Plaintiff] can frequently handle and finger with the right dominant upper

extremity. In addition, he cannot work in hazardous environments such as at

unprotected heights, around dangerous machinery, and around open flames.
(Tr. at 21.)5 Based on this determination, the ALJ found at step four of the analysis that
Plaintiff could not perform any of his past relevant work. (Tr. at 24.) However, the AL]
concluded at step five that, given Plaintiff's age, education, work experience, and RFC, along
with the testimony of the vocational expert regarding those factors, Plaintiff could perform
other jobs available in the national economy and therefore was not disabled. (I'r. at 25-26.)

Plaintiff now challenges the AL]’s decision in two tespects. First, he argues that
substantial evidence fails to support the ALJ’s finding that Plaintiff can frequently handle and
finger with his tight dominant upper extremity. (PL’s Br. [Doc. #12] at 6-12.) Second, Plaintiff
asserts that the ALJ failed to properly account for Plaintiffs functional illiteracy when
identifying his education level, and that this etror resulted in flawed vocational expert
testimony at step five of the sequential analysis. (id. at 12-16.) After a thorough review of the
evidence, the Court finds that Plaintiffs first contention merits remand.

Plaintiff injuted his right hand in an AT'V accident in 2008. (T'r. at 365, 417, 589, 596.)
He reported that the hand was casted several months later, but he removed the cast after two
weeks so that he could retutn to work, and he experienced increasing pain and functional
difficulties which, along with back pain and other impairments, led him to stop working in

2012. (Tr. at 46-49, 417, 589, 596, 607-08.) Both at the time of his consultative examination

 

5 The REC, as set out in the AL]’s decision, provides that Plaintiff can climb ramps and stairs both occasionally
and never. Plaintiff does not challenge this discrepancy, and it appears from the hearing transcript that the
etrot is typogtaphical. In his hypothetical question to the vocational expert, the ALJ describes an individual
who “[c]an only occasionally climb ramps or staits” and who “[c]annot climb ladders, ropes|,] or scaffolds.”
(Tr. at 75.)

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 6 of 17
in 2015 and at his hearing in 2018, Plaintiff reported significant difficulties in performing basic
daily activities with his tight hand, including holding and gripping items such as utensils, |
turning doorknobs, bathing, dressing, showering, shaving, and toileting. (T'r. at 46-49, 58, 416,
589.) In fact, he reported needing help from his niece to perform nearly all of these activities.
(T'r. at 58, 416, 589.) Although the ALJ’s decision mentions Plaintiff's allegations of “hand
numbness/cramping,” and “problems . . . holding/gtipping,’ it makes no mention of
Plaintiffs 2008 injury, the specific limitations mentioned by Plaintiff, or their alleged extent.
(Tr. at 21.) Moreover, none of the impaitments included at step two of the sequential analysis,
sevete of non-sevete, appear to relate to Plaintiffs hand injury. (I'r. at 18.) Instead, the ALJ
appeats to attribute Plaintiffs hand ptoblems entirely to carpal tunnel syndrome. |
This omission would be of no moment had the AL] considered the effects of Plaintif? S
injuty at later steps of the sequential analysis. However, as Plaintiff discusses at length in his
brief, the ALJ’s treatment of the evidence as a whole in determining Plaintiffs RFC, and
specifically in his treatment of the medical opinion provided by the consultative examiner, Dr.
Steven Landau, demonstrates that he did not. Dr. Landau examined Plaintiff on December
22, 2015, and found, as recounted in the ALJ’s decision, that Plaintiffs symptoms, including
“decreased finger/thumb tange of motion ... and wrist tenderness,” produced “difficulty with
activities such as right-sided rapid alternative hand movement.” (Tr. at 22.)
Specifically, with respect to Plaintiff s tight hand, Dr. Landau reported and found as follows:

Chief Complaints: .. . dislocated bone in the right wrist status post ATV
accident, numbness in both hands... .

 

® The Social Security application form also notes that, “Claimant’s signature is difficult due to hand
dislocation.” (Tr. at 274.)

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 7 of 17
Activities of Daily Living: He can bathe with help and dress with help, and he
needs help to wipe himself after going to the bathroom. He is able to make
sandwiches and watch television. .. .

Past Medical History: He has been getting worse for six months. He was in
Kentucky and doing poorly and his niece brought him here to North Carolina.
He had an ATV accident eight yeats ago, while riding to the store, and handlebar
hit his right hand, which caused a dislocation of one of the bones in the hand.
It was casted and repaired. In the end it would be a good idea to retrieve his x-
tays, ot to get new x-rays of his right hand... .

Physical Examination: .. .. He is cooperative and the findings appeared fairly
valid. He is not able to tie his shoes. He can do fine motor activities with his
left hand, but not with his right hand. .. . Rapid alternating movements of the
hands are intact on the left, and he has marked difficulty with the right side.
Finger to thumb is normal on the left and he is unable to do it on the tight. ...
The right index finger shows conttactutes, and this is flexion at the
metacatpophalangeal joint of 20-90 degrees, flexion of the proximal
interphalangeal joint is 20-100 degrees, flexion at the distal interphalangeal joint
is 20-70 degtees. . . . There is a lump in his right dorsal radial wrist, which is
somewhat tender. It measures 2-3 centimeters and corresponds to what I would
expect a dislocated bone would be. His tight fingers clench involuntarily and
he cannot really straighten them out. He is almost making a fist constantly. |
Tinel’s sign is positive bilaterally. ... Motor strength was 5/5 on the left upper
extremity... and 2+/5 on the right hand. ... Decreased light touch and pinprick
on the tight hand, otherwise grossly intact throughout upper and lower
extremities. ...

Diagnoses: . . . 2. Dislocation of the carpal bone in his right wrist with
involuntaty hand contraction and spasm. 3. Carpal tunnel syndrome bilaterally.

Functional Assessment/Medical Source Statement: . . . . Manipulative
Activities: Reaching overhead is unlimited on the left, and occasionally on the
tight due to constant cramping, bearing in mind that he may not be able to hold
onto anything with his right hand... . Handling is frequently on the left, with
avoidance of repetitive activities due to carpal tunnel syndrome. Handling is
occasionally to never on the tight due to hand spasm and dislocated bone.
Fingering would be occasionally on the left and never on the tight due to carpal
tunnel on the left and constant spasm on the right. Feeling is occasionally on
the right due to decreased sensation, and unlimited on the left.

(Tt. at 416-21.)

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 8 of 17
Similar findings are reflected in the medical record. A 2015 note from Plaintiffs
primary cate provider in Kentucky notes, “Rt index finger deformed,” with an assessment of:
“Rt index finger dislocated.” (Tr. at 351.) At Plaintiffs initial assessment with his primary
cate provider in North Carolina in August 2015, the provider noted on examination, “Right
wrist with decreased [range of motion] and malaligned index finger.” (I'r. at 413.) A 2016
note from that provider teflects on examination of the extremities: “Contracture of tight
hand.” (Tr. at 442.) An examination note from his pain management provider reflects, “index
and second finger slightly contracted from previous injuty.” (Tr. at 462.) Finally, examination
notes from the Novant Hand and Upper Extremity Center in 2017 reflect:

Index finger rotation. so it’s overlapping middle finger when making fist or

extended

Tenderness to palpation over base of 2"4 metacarpal

Tenderness to palpation over STT, not TFCC

Subluxed 224 MCP

Somewhat tender to palpation

Cyst on dorsal middle finger PIP — nontender to palpation

Index finger with maltrotation, crossing middle finger
(T'r. at 597, 608.)

These issues ate also reflected in x-rays and a later CT’ scan of Plaintiffs right hand.
X-rays from January 2016 reflect:

Findings: Flexion deformity is seen involving the second through fifth digits

of the right hand. No significant underlying bony abnormality is identified. The

left hand is normal in appearance:

Impression: Flexion deformity of the right fingers.

(Tr. at 424.) A subsequent x-ray in 2017 showed “significant sclerosis at the 2°¢ MCP joint

and ulnar positive.” (Tr. at 597.) Netve conduction studies also showed severe carpal tunnel

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 9 of 17
syndrome on the tight, and Plaintiff underwent carpal tunnel release surgery. (Tr. at 611-14,
631.) A subsequent CT scan reflected:
1. Negative for acute fracture.
2. Cortical irregularity possibly due to old healed fracture and secondary
degenerative change at the base of the 2nd intercarpal with relative dorsal
subluxation of the 2nd metacarpal at the CMC joint.

3. Small effusions of the MCP joints possibly inflammatory or crystalline
atthritic in nature.

4. Possible osteochondral abnormality or erosion of the palmar articular surface

of the 3rd metacarpal with apparent small erosions or intraosseous ganglion of

the 4th metacarpal and ulnar styloid.

5. Appatent postsurgical changes of the carpal tunnel with scarring and/or

edema about the site of previous carpal retinaculum and mild fluid of the carpal

tunnel about the median netve.

(Tr. at 630.) As summarized by Plaintiffs hand surgeon, the scan showed “persistent
subluxation and arthritis of the second CMC joint.” (Ir. at 632.)

The ALJ nevertheless found that Plaintiff could “frequently handle and finger with the
tight dominant upper extremity.” (Tr. at 21.) In reaching this conclusion, the ALJ first
summarized the Januaty 2016 x-rays, and noted that Plaintiffs “left hand was normal and there
wete no underlying bony abnormalities on the tight” with only “mild degenerative changes.”
(Ir. at 22 (internal quotations omitted).) However, the analysis of Plaintiffs left wrist has no
beating on the impaitment to his right hand, and the ALJ’s analysis fails to consider the 2017
x-tays and CT scans, and fails to fully consider the impact of the flexion deformity of the right
fingers reflected in the January 2016 x-ray.

The AL] next generally reviewed the physical examination records but did not discuss
the examination records noted above with respect to Plaintiffs right hand deformity. ‘The

ALJ also summarized Dr. Landau’s examination report, but rejected the limitations reflected

there in the following analysis:

10

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 10 of 17
A physical examination performed by Dr. Landau described symptoms that
would likely limit the claimant’s functioning, including slightly limited hip flexor
strength, decreased finger/thumb range of motion, and wrist tenderness. (6F/5)
The claimant also had difficulty with activities such as right-sided rapid
alternative hand movement and tandem, heel, and toe walking (6F/3).

However, Dr. Landau’s evaluation also described “nearly normal” gait, intact
rapid alternating left hand movements, 5/5 left upper extremity strength,
generally intact upper/lowet extremity sensation, and normal range of motion
in the cervical spine, shoulders, elbows, ankles, and feet. . . . Further, the
claimant’s record also described improved symptoms with treatment, including
following carpal tunnel. surgery; in fact, according to treatment notes, the
claimant had “noticeable improvement” in his symptoms from preoperative
levels (16F/51). The claimant also noted improved symptoms with medication,
including Gabapentin and hydrocodone (15F/98, 16F/19).

(Tr. at 22.) In discussing Dr. Landau’s opinion later in his decision, the ALJ] made similar
findings:

Dr. Landau limited [Plaintiff] to light work with the following limitations; he
can occasionally balance, stoop, kneel, crouch, crawl and climb ramps/staits but
never climb ladders ropes, ot scaffolds. He also limited [Plaintiff's]

manipulative abilities including occasionally overhead teaching, handling,

fingering, and holding with the tight hand. The undersigned assigned this
opinion partial weight. While the evidence supports the postural limitations

discussed above, given new evidence received at the heating level showing
improved symptoms following carpal tunnel [surgery], the undersigned limited
[Plaintiff] to frequent handling and fingering. There was no evidence that
[Plaintiff] would have significant reaching limitations, as the evidence showed
normal shoulder range of motion. Further, given additional evidence received
at the heating, including treatment notes and [Plaintiffs] testimony, the
undersigned determined that [Plaintiffs] impairments would limit him to
sedentary work as opposed to light.

(I'r. at 23 (emphasis added) (internal citations omitted).)

However, the Court notes first that the AL] misstated Dr. Landau’s opinion regarding
Plaintiffs handling and fingering abilities. Specifically, the ALJ stated that Dr. Landau limited
Plaintiffs manipulative abilities to “occasional[| overhead reaching, handling, fingering, and

holding with the right hand.” (Tr. at 23.) However, while Dr. Landau did limit Plaintiff to

11

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 11 of 17
occasional teaching, it was based on “constant cramping, beating in mind that he may not be
able to hold onto anything with his right hand,” and Dr. Landau’s assessment did not include
occasional handling and fingering, but instead reflected handling “occasionally to never on the
tight due to hand spasm and dislocated bone” and fingering “occasionally on the left and never
on the right due to carpal tunnel on the left and constant spasm on the right.” (Ir. at 421
(emphasis added).)

Moreover, to the extent ALJ relied on “intact rapid alternating left hand movements,
5/5 left upper extremity strength,” and “normal range of motion in the cervical spine,
shoulders, [and] elbows,” those findings would not affect the determination regarding
Plaintiffs right hand injury and resulting deformity. To the extent the ALJ cited Plaintiffs
improvement following carpal tunnel surgery, the ALJ relied on Plaintiff's treatment notes
from a single appointment on November 21, 2017, less than two weeks post catpal tunnel
surgery, teflecting a post-surgety visit with the provider noting:

[Plaintiff] returns today Status post tight carpal tunnel release. He is doing well

he said noticeable improvement in his symptoms ftom preoperative. He’s had

no problems with his wound or draining, swelling improving with pain.

(Tr. at 621.) Nevertheless, as Plaintiff testified at his hearing, any improvement was shott-
lived. (Tr. at 71-72.) On December 20, 2017, just six weeks post-surgery, Plaintiff returned
to his physician reporting continuing “right hand pain and soreness over his right palm.” (Tr.
at 626.) This is consistent with Plaintiffs hearing testimony that, after his surgery, “the pain
never changed, [although] the numbness and tingling . . . subsided a little bit,” and that he

couldn’t say if his pain was from the carpal tunnel or his previous hand injury. (Tr. at 71.)

The provider noted “minimal improvement in sensation in the [right] hand at this point,” with
12

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 12 of 17
the ability “to make full fist with all digits except index finger.” (Tr. at 626-27.) The provider
otdered a CT scan “to assess whether any further sutgety would improve the functionality of
the hand.” (Tr. at 627.) The results of the CT scan ate set out above, and showed “persistent
subluxation and arthritis of the second CMC joint” which the surgeon recommended treating
surgically via a “second carpometacarpal fusion with staples.” (Tr. at 632.) At the hearing,
Plaintiff testified that this fusion surgery was scheduled for April 12, 2018. (Ir. at 72.)
Although provided with all of this evidence, the ALJ failed to mention Plaintiffs continuing,
non-carpal-tunnel hand issues in his decision and instead focused entirely on the single
treatment note indicating the “success” of Plaintiffs carpal tunnel release surgery.’

Finally, the ALJ also noted “improved symptoms with medication, including
Gabapentin and hydrocodone.” (Tt. at 22.) However, Plaintiff was taking Gabapentin and
hydrocodone or oxycodone at the time of Dt. Landau’s examination and throughout the
treatment notes set out above. Moreover, the AL] cites two treatment notes in support of this
finding. The first is a progress note from the Pain Management Clinic from November 14,
2017 regarding Plaintiffs back, right wrist, and knee pain, and notes that medications provide
“mild pain relief and improvement of function,” but, “[t/he patient has continued pain despite |

consetvative and medical management,” and he requires assistance with bathing, dressing,

 

’ As noted by Plaintiff in the briefing, even if the carpal tunnel release surgery had affected the limitations
telated to Plaintiffs injury and deformity, Plaintiffs carpal tunnel release surgery took place on November 9,
2017, nearly five years after Plaintiffs alleged onset date, nearly two years after his date last insured, and just
months before his administrative hearing. In identifying the surgery as the sole basis for departing from Dr.
Landau’s opined handling and fingering limitations, the AL] fails to account for Plaintifffs RFC during the
preceding five years of alleged disability. Plaintiff therefore argues that, even if substantial evidence supports
Plaintiff's ability to perform frequent handling and fingering with his right hand after his November 2017
sutgety, the AL] erred in failing to consider whether a closed period of disability would be appropriate in the
present case. (Pl.’s Br. at 8-9.)

13

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 13 of 17
grooming and toileting. (Tr. at 555.) The second treatment record cited by the AL] is a record
of Plaintiffs primary care physician from July 24, 2017, reflecting:

The patient presents today for evaluation of his chronic right hand pain. The
patient is followed by the pain clinic in Elkin, on hydrocodone. He has had
increased pain, stiffness, swelling, numbness and tingling of his right hand. He
has been encouraged by the pain clinic to seek evaluation today to possibly see
an otthopedic surgeon for this. Hydrocodone does help some, in addition to
gabapentin. However, his pain is getting much wotse and it is now interfering
with his life. The patient was in an ATV accident 7 years ago, and he states that
he had fractures that were "not repaired appropriately." He does have decteased
range of motion of his wrist and fingers. He has chronic pain, especially around
the base of his thumb. Secondary to the numbness and tingling, he is now
having difficulty bathing himself, wiping himself, and feeding himself. His niece
is helping care for him, and he has become mote relia[nt] on her. Secondary to
this, he is much mote anxious and irritable. He states that his mood flips very
quickly, and his niece agrees with this. No fevers, chills, or recent injury to his
hand. No suicidal or homicidal thoughts. He continues to have panic attacks,
but these ate improving on Lexapro.

EXTREMITIES: The patient has decreased range of motion of his right wrist

compated to his left in all directions. He has some swelling over his CMC joint

of his tight hand and decreased grip strength. He has obvious swelling,

especially of his middle finger.

NEUROLOGIC: Decreased sensation of his right hand as compared to the

left.
(Tr. at 589.) The record further reflects that “[n]ew medication and gabapentin are not making
a difference at this point.” (Tr. at 589.) Plaintiff was sent for evaluation by the Hand Center,
which led to the examinations and surgeries discussed above. Nothing about this record
_teflects improvement with medication that would allow functioning beyond that assessed by
Dr. Landau.

In the briefing, Defendant cites other bases for the ALJ’s RFC findings. These include

the State agency medical consultants’ 2016 opinions that Plaintiff could perform frequent

tight-handed handling and fingering and x-ray results from the same year. Defendant’s

14

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 14 of 17
atgument it inapposite, however, as the ALJ did not rely on this evidence in assigning Dr.
Landau’s opinion only partial weight. As noted in Anderson vy. Colvin, this Court’s
[tleview of the ALJ’s ruling is limited . . . by the so-called ‘Chenery Doctrine,’
which prohibits courts from considering post hoc rationalizations in defense of
administrative agency decisions. ... Under the doctrine, a reviewing court “must
judge the propriety of [agency] action solely by the grounds invoked by the
agency.... If those grounds are inadequate or improper, the court is powerless

to affirm the administrative action by substituting what it considers to be a more
adequate or proper basis.”

Andetson v. Colvin, No. 1:10CV671, 2014 WL 1224726, at *1 (M.D.N.C. Mar. 25, 2014)
(quoting Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).

Moteover, even absent Chenery concerns, the findings cited by the Commissioner
would not account for the issues noted above or provide substantial evidence to support the
decision hete. In terms of the State agency opinions, the AL] assigned them little weight and
telied more heavily on Dr. Landau’s opinions, which were based “upon a thorough physical
examination,” and subsequent evidence which indicated a need for greater restrictions. (I'r.
at 23-24.) As for the x-rays of Plaintiffs hands and wrists, the ALJ noted that Plaintiffs
January 2016 right hand x-ray “showed flexion deformity of the right fingers” (Tr. at 22, 424),
which is consistent with Plaintiffs testimony and his later CT’ results. That the x-rays also
showed “no undetlying bony abnormalities” in the right hand and “only ‘mild’ degenerative
changes at the catpometacatpal junction” (Tr. at 22, 424, 425) has little beating on limitations
resulting from Plaintiffs prior injury, nor ate the x-ray findings inconsistent with the CT’
findings, which provide a greater degree of detail and clarity.

In sum, the ALJ failed to properly consider the effects of Plaintiffs right hand injury,

either sepatately or in conjunction with the effects of his catpal tunnel syndrome, in finding
15

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 15 of 17
him capable of performing frequent, right-handed handling and fingering. As Plaintiff
cortectly asserts, this failure is significant, as the vocational expert testified that if Plaintiff were
limited to occasional, rather than frequent, handling and fingering, he would be unable to
perform any jobs in the national economy. (T'r. at 76.) Accordingly, the Court concludes that
temand is tequited so that the AL] can provide specific reasons, supported by the evidence in
the case tecord, for each limitation described in the RFC assessment, patticulatly Plaintiffs
handling and fingering limitations.®

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(g). The Commissioner should be directed to remand
the matter to the AL] for proceedings consistent with this Recommendation. ‘To this extent,
Defendant’s Motion for Judgment on the Pleadings [Doc. #13] should be DENIED, and

Plaintiffs Motion for Judgment Reversing the Commissioner [Doc. #11] should be

 

8 Given this recommended remand, the Court need not teach Plaintiffs additional contention, that the ALJ
failed to propertly account for Plaintiffs functional illiteracy when identifying his education level, as this matter
can be raised for further consideration before the ALJ. The Court notes, however, that Plaintiff testified that
he could not tead or write, that he could not make change, that he never obtained a driver’s license because he
could not tead the test, that he had never filled out a job application, and that his niece filled out any forms or
paperwork for him. (I'r. at 40, 43-44, 58-59, 61-63, 65, 67-69, 258.) The record reflects that his health care
providers also noted his inability to read and write. (Tr. at 622.) His school records reflect that he was in school
through 10% grade, but with failing grades (Tr. at 249-50), and Defendant reported he was in Special Education
classes (Ir. at 40, 260). The initial denial at the administrative level reflected application of the framework for
“Young Illiterate” (Ir. at 91, 103.) The AL] did not discuss this issue, but at step five the AL] classified Plaintiff
as an individual with “limited education.” (Tr. at 24.) Plaintiff contends that the AL] failed to provide any
reasoning for this determination, and also notes that the jobs identified by the vocational expert, particularly
Clerk Cashier and Document Clerk, could not be performed by an individual who could not read or write and
could not perform basic math such as making change. In response, Defendant argues that the ALJ had a
sufficient basis for finding Plaintiff was of “limited education” rather than “illiterate” and that the position of
Inspector would still be available in any event. However, it appeats that these are matters that should be
addressed and resolved by the ALJ, with assistance from the VE as needed, specifically as to whether Plaintiff
is ot is not functionally illiterate, and if so, whether or the extent to which that would impact the availability of
jobs identified by the vocational expert. The Court need not consider that issue further, as it can be addressed
by the AL] in the first instance in light of the remand recommended above.

16

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 16 of 17 .
GRANTED. However, to the extent that Plaintiff's motion seeks an immediate awatd of
benefits, it should be DENIED.
This, the 11% day of September, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

17

Case 1:19-cv-00536-NCT-JEP Document 15 Filed 09/11/20 Page 17 of 17
